Allowance
This office action is in response to Applicant’s amendment filed on 2/9/21. 

Allowability
Claims 1 and 3-11 are allowed.  
It has been determined after careful review of the claims, when read as a whole, that the prior art (Maruo et al. – U.S. Pub. No. 2006/0184600) teaches: calculating a quotient in a first residue format which is obtained by dividing an input number in the first residue format by a second modulus in a residue number system for representing numbers by the first residue format of a set of residues attained in accordance with first modulus and residues attained with accordance to second modulus. Further, a subtracter which outputs inter-moduli values of difference, such that these values of difference are between the residues attained in accordance to the first modulus and the residues attained in accordance to the second modulus, and a quotient output section, which outputs a set of residues of the quotient attained with respect to the first modulus and residues of the quotient attained with respect to the second modulus, as the quotient based on the inter-moduli values of difference. 
However, when read as a whole, the prior art does not teach per claim 1: base extending one or more excluded digits associated with at least one of the plurality of trial digit sets to generate one or more base extended digits when the at least one of the plurality of trial digit sets is less than the positive range value or when the at least one of the plurality of trial digit sets is greater than the  associated distinct negative range value; applying a correction constant to the one or more base extended digits when the at least one of the plurality of trial digit sets is greater than the 
     

Or 
Please cancel the previous Abstract and replace it with the following rewritten abstract.

If the abstract is being substantially rewritten, submit a new abstract in clean text (no markings) accompanied by an instruction for the cancellation of the previous abstract.

Amendments to the Drawings:
The attached sheets of drawings include changes to Figures      .  These sheets, which include Figures      , replace the original sheets including Figures      .  

Attachment:  Replacement Sheets

Any replacement drawing sheet including amended figures must include all of the figures appearing on the immediate prior version of the sheet (i.e., if the previous drawing sheet included Figures 1 and 2, but you've only amended figure 1, the Replacement Sheet of drawings should still include Figures 1 and 2).  "Replacement Sheet" must be identified in the top, center margins, as such.  If submitted, annotated sheets must be identified in the top center margin as "Annotated Sheet Showing Changes."

                                       CONCLUSION

      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached on 571-272-3819.

          EA
        2/24/21

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112